 STINE SCOVIL CONSTRUCTION CO.Stine Scovil Construction Co., Inc. and InternationalAssociation of Bridge, Structural and Ornamen-tal Ironworkers Local No. 10, AFL-CIO. Case17-CA- 1159228 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed by the Union, InternationalAssociation of Bridge, Structural and OrnamentalIronworkers Local No. 10, AFL-CIO, 27 April1983, the General Counsel of the National LaborRelations Board issued a complaint 6 July 1983,against Stine Scovil Construction Co., Inc., theCompany, the Respondent, alleging that it has vio-lated Section 8(a)(1) and (5) and Section 8(d) of theNational Labor Relations Act. Although properlyserved copies of the charge and complaint, theCompany has failed to file an answer.On 15 August 1983 the General Counsel filed aMotion for Summary Judgment. On 17 August1983 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed no response. The allegations in themotion are therefore undisputed.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 10 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board." Further, the undisputed alle-gations in the Motion for Summary Judgment dis-close that Board Agent Eric Wagner, by personalservice, notified the Company that unless ananswer was received immediately a Motion forSummary Judgment would be filed.Notwithstanding the absence of good cause forthe failure to file a timely answer, we decline togrant the General Counsel's Motion for SummaryJudgment.Alleged Unfair Labor PracticesThe Builders Association, an organization of sev-eral employers, and the Union have been parties toa collective-bargaining agreement covering thewages, hours, and terms and conditions of employ-ment of various employees of the Association's em-ployer-members. The most recent contract is effec-269 NLRB No. 75tive from 1 April 1981 to 31 March 1984. On orabout 14 January 1981, the Company, by stipula-tion with the Union, agreed to be bound by thethen current and all subsequent contracts andfringe benefit agreements between the Union andthe Association.Since on or about 18 April 1982, the Union, byletter, has requested of, and been refused by, theCompany's payroll records of subcontractor Hen-ningsen Construction Inc., which information isnecessary for the Union in its performance as theexclusive bargaining representative of the unit.Since December 1982, the Company has refusedto abide by article 15 of the contract by subcon-tracting to a corporation which is not abiding bythe wages, hours, and other lawful economic work-ing conditions provided for in the contract.The complaint alleges that the following consti-tutes a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All journeymen and apprentice ironworkersemployed by the Employer in the followingcounties in Missouri: Andrew, Atchison,Barton, Bates, Benton, Buchanan, Caldwell,Carroll, Cass, Cedar, Chariton, Christian,Clay, Clinton, Cooper, Dade, Dallas, Daviess,Dekalb, Gentry, Greene, Grundy, Harrison,Henry, Hickory, Holt, Howard, Jackson,Johnson, Lafayette, Linn, Livingston, Mercer,Moniteau, Morgan, Nodaway, Ozark, Pettis,Platte, Polk, Randolph, Ray, St. Clair, Saline,Sullivan, Taney, Vernon, Webster, Worth,Wright and portions of Boone, Camden,Douglas, Laclede and Miller; and the follow-ing counties in Kansas: Allen, Anderson, Atch-ison, Bourbon, Brown, Coffey, Doniphan,Douglas, Franklin, Jackson, Jefferson, John-son, Leavenworth, Linn, Lyon, Marshall,Miami, Nemaha, Osage, Pottawatomie, Riley,Shawnee, Wabaunsee, Wyandotte, and por-tions of Neosho and Crawford counties.Thus, the complaint alleges that the Company'sfailure and refusal to provide necessary informationand its subcontracting to a corporation not abidingby the contract violated Section 8(a)(1) and (5) andSection 8(d) of the Act.We note that the complaint fails to establish, byallegations or statements of fact, information neces-sary to determine that the Respondent has violatedSection 8(a)(l) and (5) of the Act. Absent from thecomplaint are allegations or statements of fact thatthe Union is the lawful representative of the Com-pany's employees under Section 9(a) of the Act;that the agreement between the parties is or not an465 DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(f) contract; that describe article 15 and its lawful-ness under Section 8(e)'s proviso.Accordingly, we decline to grant the GeneralCounsel's Motion for Summary Judgment andremand the proceeding to the Regional Directorfor appropriate action.ORDERIt is ordered that this proceeding be remanded tothe Regional Director for Region for appropriateaction.MEMBER ZIMMERMAN, dissenting.Contrary to my colleagues, I would grant theGeneral Counsel's Motion for Summary Judgment.As in the instant case, the General Counsel needonly allege facts which, if found to be true, arenecessary and sufficient to support a conclusionthat an unfair labor practice has been committed.The General Counsel is not required to allege inhis pleadings, or establish in the first instance attrial, the nonexistence of facts which, if they didexist, might preclude an unfair labor practice find-ing. Thus, contrary to the opinion of my colleaguesthe General Counsel is not required to allege ex-pressly, inter alia, (1) that the Union is not unlaw-fully representing the Respondent's employees; (2)that the contract in force between the Respondentand the Union is not within the scope of Section8(f); or (3) or that the contract is not violative ofSection 8(e). These are matters for respondents toraise in the affirmative, if applicable, in answers tocomplaints and rebuttal at trial.In the instant case, the Respondent, by its failureto answer the complaint, has admitted, inter alia,that (a) it is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) ofthe Act; (b) that the Union is a labor organizationwithin the meaning of the Act; (c) that the Re-spondent has agreed to be bound by the currentcollective-bargaining agreement between the Unionand the Builders Association; (d) that the Respond-ent has refused the Union's request that it furnishthe Union with the payroll records of one of theRespondent's subcontractors, so as to enable theUnion to assure compliance with the terms of itscollective-bargaining agreement; (e) that the infor-mation which the Respondent has refused to givethe Union is necessary for the Union's performanceof its function as the exclusive collective-bargainingrepresentative of the Respondent's employees; and(f) that the Respondent has refused to abide by thecollective-bargaining agreement to which it isbound, by subcontracting to a person or corpora-tion who is not abiding by the wages, hours, andother lawful economic working conditions con-tained in that collective-bargaining agreement.Thus, the Respondent has admitted to facts whichare both necessary and sufficient for a conclusionthat the Respondent has violated Section 8(a)(5)and (1) of the Act. There being no material facts indispute, the General Counsel's Motion for Summa-ry Judgment should be granted.466